UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6135



LEE ROY SMITH,

                                            Plaintiff - Appellant,


          versus


MICKEY E. RAY, Warden, Federal Correctional
Institution-Edgefield; J. D. CASTILLO, Health
Services Administrator, Federal Correctional
Institution-Edgefield; JOSE A. SERANNO, M.D.
and Clinical Director of Federal Correctional
Institution-Edgefield; JUAN F. CARMONA, JR.,
Lieutenant, Federal Correctional
Institution-Edgefield; LISA MORGAN-JOHNSON,
Counselor, Federal Correctional
Institution-Edgefield; JACK FOX, Unit
Manager, Federal Correctional
Institution-Edgefield; DOUGLAS HOLFORD,
Contracted Orthopedic Specialist, Federal
Correctional Institution-Edgefield,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-02-2627-8-18AJ)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Lee Roy Smith, Appellant Pro Se. Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina; David Austin
Brown, Aiken, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Lee Roy Smith seeks to appeal the district court’s order

dismissing his claims against all defendants except one.       This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Smith seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -